Mitchell, J.
Upon the trial, when the plaintiff rested his case, the court, on motion of defendants, dismissed the action, evidently, *407as appears from the record, upon the ground that the plaintiff hadl failed to establish a cause of action. The judgment entered uporc this order was one of dismissal merely, and not upon the merits» Gen. St. 1878, c. 66, § 262, subd. 3. Hence, under Gen. St. 1878,. c. 67, § 2, the defendants were only entitled to five dollars statutory-costs. The-cause is therefore remanded, with directions to the court-below to modify the judgment appealed from by deducting therefrom-five dollars. It is ordered, however, that the appellant shall not. recover any costs in this court.